Case 2:19-cv-10388-LJM-EAS ECF No. 10-10, PagelD.180 Filed 08/07/19 GRIGG

STATE OF MICHIGAN
IN THE 3®° CIRCUIT COURT FOR THE COUNTY OF WAYNE

PEOPLE OF THE STATE OF MICHIGAN,

V Case No. 15-001533-01-FC

DONNIE ANTHONY THOMAS -DAWSON

Defendant.

 

PRETRIAL
BEFORE THE HONORABLE SHANNON WALKER
Detroit, Michigan - Monday, December 7, 2015
APPBRARANCES : a |

For the People: C. Meghan Mathews, P37686
Wayne County Prosecutor's Office
1441 Saint Antoine, 10 floor
Detroit, Michigan 48226
{313)224-5160

For the Defendant: Lillian F. Diallo,’ P52036 |
Larry R. Polk, P48164 o
500 Griswold St., Suite 2340 —
Detroit, Michigan 48226 —

(323) 965-6633

Be

     

bbe

Gi Ba

Pam

mae

Le
“aah

&

Recorded By: Gary Coury, CSMR/CER 3827 '
Official Court Reporter
Case 2:19-cv-10388-LJM-EAS ECF No. 10-10, PagelD.181 Filed 08/07/19 Page 2 of 7

TABLE OF CONTENTS

Witnesses for the People: Page number

None

Witnesses for the Defendant:

None

EXHIBITS: ADMITTED

None
Case 2:19-cv-10388-LJM-EAS ECF No. 10-10, PagelD.182 Filed 08/07/19 Page 3 of 7

LO

il

12

i3

14

15

16

17

18

19

20

2i

22

23

24

25

Detroit, Michigan

(Monday, December 7, 2015 at 11:15 a.m.)

THE CLERK: Calling cases numbers 15-1230 and 15-
1533, People versus Donnie Thomas-Dawson.

THE COURT: Appearances.

MS. MATHEWS: Good morning, your Honor; Meghan
Mathews for the People.

MR. POLK: Your Honor, may it please this
honorable Court; Larry Polk on behalf of Mr. Dawson who
stands to my immediate left.

I’m standing in for the attorney of record,
Lillian Diallo, who is currently in a jury trial in front
of Judge Cameron. With the permission of Mr. Dawson that I
stand in for your attorney? Mr. Dawson? With your
permission I stand in for your attorney today?

THE DEPENDANT: (No response)

THE COURT: Mr. Dawson, would you prefer for Ms.
Diallo to be here?

THE DEFENDANT: Yes, I would.

THE COURT: Okay. We‘ll wait until she takes a
break from her jury trial.

MR. POLK: Not a problem, Judge.

THE COURT: Thank you, Mr. Poik.

MR. POLK: Very good.

THE DEFENDANT: Thank you, your Honor.
- 3 -
Case 2:19-cv-10388-LJM-EAS ECF No. 10-10, PagelD.183 Filed 08/07/19 Page 4 of 7

10

il

12

13

14

L5

16

17

18

19

20

21

22

23

a4

25

{Recess at 11:16 a.m.}

(Recalled at 12:53 p.m.)

THE CLERK: Back on the record with Thomas-
Dawson.

THE COURT: Appearances.

MS. MATHEWS: Meghan Mathews for the People.

MS. DIALLO: Lillian Diallo on behalf of Donnie
Thomas-Dawson who is present to my left.

THE COURT: Ail right. Good afternoon everyone.
Good afternoon Mr. Thomas~Dawson.

THE DEFENDANT: Good afternoon, your Honor.

MS. DIALLO: Your Honor, unfortunately I am still
in a homicide trial that started last Monday in front of
Judge Cameron. It is a two Defendant, two jury case. I
believe the trial really should have been over last week
but we’re nowhere near completion at this particular time.

I understand my client is very—he’s unhappy right
now because he wants his trial to go today. I wanted it to
go today too but I’m in trial so there’s nothing I can do.
So unfortunately Judge, I’m going to have to ask for
another date for his trial.

THE COURT: Anything on behalf of the People?

MS. MATHEWS: Your Honor, f= certainly feel for
Ms. Diallo. We've agreed upon another date. I’ve let all

of my witnesses, all of whom were present this morning.

~ 4A -
Case 2:19-cv-10388-LJM-EAS ECF No. 10-10, PagelD.184 Filed 08/07/19 Page 5 of 7

LO

11

12

13

14

15

16

1?

18

19

20

al

2a

23

24

25

They all checked in. Mr. Johnson, the witness that was at
the gas station and Ms. Giasper and I’ve alerted them of
the next trial date.

THE COURT: Mr. Thomas-Dawson, it was brought to
the Court's attention on Friday that Ms. Diallo was going
to be unavailable to do this jury trial that was scheduled
this morning in this courtroom. So the Court found good
cause to adjourn the trial.

It's my policy that when Defendants are in
custody at the Wayne County Jail that they come over and
appear before the Court so tnat you’re informed as to
what’s going on in your case because I feel you're entitled
to know that.

The parties have agreed on a new date of February
16™"*, 2016. It’s my understanding the witnesses are
subpoenaed to appear on that date and that Ms. Dialio’s
calendar is clear for February 16".

MS. MATHEWS: Thank you.

MS. DIALLO: Yes, it is. Thank you.

(Proceeding concluded at 12:56 p.m.}
Case 2:19-cv-10388-LJM-EAS ECF No. 10-10, PagelD.185 Filed 08/07/19 Page 6 of 7

STATE OF MICHIGAN )

COUNTY OF WAYNE }

I certify that this transeript, consisting of 6 pages, is a

full, true and complete transcript of the proceedings and

testimony taken in this case on Monday, December 7, 2015.

 

 

Date Signature

Gary Coury, CSMR/CER 3827
Official Court Reporter
Case 2:19-cv-10388-LJM-EAS ECF No. 10-10, PagelD.186 Filed 08/07/19 Page 7 of 7

STATE OF MICHIGAN )
COUNTY OF WAYNE )

I certify that this transcript, consisting of 6 pages, is a
full, true and complete transcript of the proceedings and

testimony taken in this case on Monday, December 7, 2015.

July 20, 2016 /e/ Gary Coury oo."

PoE me oe

Date Signature

 

 

 

Gary Coury, CSMR/CER 3827
Official Court Reporter
